In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights on the ground of permanent neglect, the father appeals from a fact-finding and dispositional order (one paper) of the Family Court, Kings County (Grosvenor, J.), dated December 19, 2000, which, after fact-finding and dispositional *409hearings, terminated his parental rights on the ground that he had permanently neglected his child Female D., also known as Ebony D., and transferred custody of the child to the Commissioner of Social Services of the City of New York and the petitioner for the purpose of adoption.
Ordered that the fact-finding and dispositional order is affirmed, without costs or disbursements.
The father failed to preserve for appellate review his claim that the Equal Protection Clause of the United States Constitution was violated because the mother was offered a judicial surrender of her parental rights (see Social Services Law § 383-c [3]), while he was not offered a similar opportunity to execute a judicial surrender. Florio, J.P., Friedmann, H. Miller and Crane, JJ., concur.